DETAILED ACTION
This is the third Office Action regarding application number 16/811,782, filed on 03/06/2020, which is a continuation of PCT/JP2018/034480, filed on 09/18/2018.
This action is in response to the Applicant’s Response received 05/11/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission received on 05/11/2022 has been entered.
 
Status of Claims
Claims 1 and 3-15 are currently pending.
Claim 2 is cancelled.
Claims 3 and 13-15 are amended.
Claims 1 and 4-12 are withdrawn.
Claims 3 and 13-15 are examined below.
The rejection of claims 11-12 and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 04/11/2022 have been carefully considered but they are not found persuasive. 
The applicant remarks that the art fails to disclose the first compound layer between the photoelectric conversion layer and the second compound layer. The applicant does not appear to describe why such an arrangement would be nonobvious to a skilled artisan having knowledge of the cited prior art references. Since the applicant does not provide rebuttal remarks directly related to the prima facie case of obviousness, the examiner includes the entire line of technical reasoning establishing obviousness for the newly amended claims in the rejection of claim 3 in the paragraphs below.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 13-15 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the first compound having two or more first reactive groups and the second compound having two or more second reactive groups. Claim 3 further recites that the “the first reactive group includes an isocyanate group” and “the second reactive group includes at least one…of a hydroxyl group and an amine group”. The examiner finds these limitations together lack antecedent basis because the claim first recites multiple first and second reactive groups, but then subsequently refers only to a single first reactive group and a single second reactive group. The applicant may wish to amend the limitations to read “the two or more first reactive groups include…” and “the two or more second reactive groups include…” Without a clarifying amendment, the claims as written fail to sufficiently describe the metes and bounds of the alleged inventive subject matter. All dependent claims are similarly rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HAILEGNAW (“Rain on Methylammonium Lead Iodide Based Perovskites: Possible Environmental Effects of Perovskite Solar Cells”) in view of KELLER (US 2007/0282059 A1), SHCHUKIN (“Container-based multifunctional self-healing polymer coatings”), and DONG (“Encapsulation of Perovskite Solar Cells for High Humidity Conditions”).
Regarding claim 3, HAILEGNAW teaches a photoelectric conversion element comprising: 
a photoelectric conversion layer having a first surface and second surface opposite each other (lead perovskite solar cell), and having an encapsulation member transparent to light (all…solar panels will be encapsulated to minimize degradation and decomposition, pg. 1543, right col.).
HAILEGNAW does not disclose that the element further comprises a first compound layer including a first supporting member and a first compound, the first compound being supported by the first supporting member and having two or more first reactive groups; and a second compound layer including a second supporting member and a second compound, the second compound being supported by the second supporting member, having two or more second reactive groups, and being not in contact with the first compound, wherein contact between the first and second compounds in response to breakage of the element causes a polymerization between the first and second reactive groups to form a polymer. HAILEGNAW also does not disclose expressly that the first reactive group of the first compound layer includes an isocyanate group or that the second reactive group of the second compound layer includes a hydroxyl group or an amine group.
HAILEGNAW, however, recognizes that damage to supporting protective layers creates challenges from the potential leakage of lead-containing materials into the environment.
KELLER teaches encapsulation for electronics that can self-heal when subjected to damage, such as a crack or tear (paras. 4 and 6). KELLER provides at least a first and second compound in isolated capsules (para. 45), where one compound provides two or more isocyanate functional grounds and the other compound provides two or more hydroxyl functional groups (para. 39). KELLER further states that the reaction between the isocyanate and hydroxyl groups forms urethane linkages, and may generate carbon dioxide to provide for a foaming effect (para. 53).
SHCHUKIN teaches self-healing layer arrangements having first and second alternating layers each comprising supporting members and reactive compounds (the supporting members are interpreted to mean the matrix materials in which each reactive compound is contained; see annotated Fig. 1).

    PNG
    media_image1.png
    508
    699
    media_image1.png
    Greyscale

DONG teaches numerous arrangements and methods of providing encapsulating members for the front side surface protection of perovskite solar cells, and specifically describes examples where encapsulating members of silicon oxide and glass covers a first front side of a perovskite solar cell (pg. 2061, section Conclusions; describes how protective encapsulating films provide sufficient stability for the perovskite material even in high relative humidity).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the perovskite photoelectric conversion element taught by HAILEGNAW and incorporate the self-healing encapsulation layer as taught by KELLER having each of the claimed features in order to allow for the repair of cracks, tears, or other damage in the protective encapsulation layer (KELLER, para. 29).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAILEGNAW and provide multiple alternating layers of first and second compounds that reactive together to self-heal as taught by SHCHUKIN in order to protect the underlying substrate from external damage and to allow for autonomous repair of said damaged layer (SHCHUKIN, pg. 4871, right col.).
The examiner further finds that it would have been obvious to try to arrange the isocyanate group of the first compound layer between the photoelectric conversion layer and the second compound layer because there are only two identified arrangements to positioning the two alternating layers—either the first or second compound layer is adjacent to the photoelectric conversion layer. MPEP 2144(I)(E). Further, the examiner asserts that skilled artisans would recognize the need or problem of keeping the self-healing layers in a condition ready to react together when damaged, and that skilled artisans could have pursued the limited number of alternating layer combinations for the two key reactive compositions according to known methods with a reasonable expectation of success for such a simple modification of layer arrangement.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAILEGNAW and provide a suitable encapsulating member on the first front surface of the perovskite solar cell as taught by DONG in order to protect the sensitive perovskite material from negative degradation effects caused by external conditions such as high relative humidity.

Regarding claim 14, the combination of HAILEGNAW, KELLER, SHCHUKIN, and DONG teaches or would have suggested the element according to claim 3, wherein the contact between the first and second compounds causes a mixture thereof to foam or expand (carbon dioxide to provide for a foaming effect, KELLER, para. 53).

Regarding claim 15, the combination of HAILEGNAW, KELLER, SHCHUKIN, and DONG teaches or would have suggested the element according to claim 3, wherein the photoelectric conversion layer contains a compound expressed by a composition formula ABX3, where A denotes at least one cation selected from the group consisting of monovalent cations, B denotes at least one cation selected from the group consisting of divalent cations including a lead ion, and X denotes at least one halogen ion selected from the group consisting of monovalent halogen ions (HAILEGNAW teaches a lead halide).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over HAILEGNAW (“Rain on Methylammonium Lead Iodide Based Perovskites: Possible Environmental Effects of Perovskite Solar Cells”) in view of KELLER (US 2007/0282059 A1), SHCHUKIN (“Container-based multifunctional self-healing polymer coatings”), and DONG (“Encapsulation of Perovskite Solar Cells for High Humidity Conditions”) as applied to claim 3 above, and further in view of BILLIET (“Chemistry of Crosslinking Processes for Self-Healing Polymers”).
Regarding claim 13, the combination of HAILEGNAW, KELLER, SHCHUKIN, and DONG teaches or would have suggested the element according to claim 2, but does not disclose expressly that at least one layer selected from the group consisting of the first and second compound layers includes water.
BILLIET teaches that isocyanates are very reactive compounds that can react with water (pg. 299, sect. 2.2.3), and reports on self-healing systems having isocyanates and water function as the first and second compounds.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify HAILEGNAW further and provide water as one of the two compound layers as taught by BILLIET because isocyanate and water function as effective reactive materials for self-healing coatings.


Conclusion
No claim is allowed. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721